On April 18,1996, it was ordered, adjudged and decreed that for the offense of Count I - Driving or in actual physical control of a motor vehicle while under the influence of alcohol and/or drugs (5th offense), a felony, the defendant is sentenced to the Montana Department of Corrections for a period of ten (10) years, with five (5) years suspended, upon the conditions as stated in the April 18,1996judgment. The defendant is granted twelve (12) days’ credit for time served prior to sentencing (October 19-30,1995). It is further ordered , adjudged and decreed that for Count II - Driving while privilege to do so is revoked, a misdemeanor, the defendant is sentenced to six (6) months in the Lewis & Clark County Jail, with all of that time suspended, upon conditions as stated in the April 18, 1996 judgment. It is further ordered, adjudged and decreed that for Count III - Driving without liability insurance in effect (5th), a misdemeanor, the defendant is sentenced to six (6) months in the Lewis & Clark County Jail, with all of *109that time suspended, upon conditions as stated in the April 18, 1996 judgment. The foregoing sentences shall run concurrently with each other.
DATED this 2nd day of December, 1996.
On November 14,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 14th day of November, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Wm. Neis Swandal
Alternate Member, Hon. Robert Boyd
The Sentence Review Board wishes to thank Shannon P. Calder for representing himself in this matter.